DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 6/1/2022 wherein claims 1, 2, 3, 5 and 7 have been amended and claims 4, 6 and 8 have been cancelled
Claims 1-3, 5 and 7 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 6/1/2022 overcome the rejection of claims 1, 2, 5, 6, 7 and 8 made by the Examiner under 35 USC 112(b). This rejection is withdrawn.
Applicants arguments filed 6/1/2022 regarding the rejection of claims 1, 2, and 5 made by the Examiner under 35 USC 102(a)(1) over Thijssen et al. (US 2005/0175748) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 3/2/2022.
Applicants arguments filed 6/1/2022 regarding the rejection of claims 1-3, 5 and 7 made by the Examiner under 35 USC 103 over Thijssen et al. (US 2005/0175748) in view of Horowitz et al. (US 5783561) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 3/2/2022.
In regards to the 102(a)(1) and 103 rejections, Applicant asserts the following:
A)  Thijssen fails to disclose or teach an air treatment device since the antimicrobial envelopes are used in packaging for food.
In response to A, the purpose of Thijssen is noted but is not considered mitigating. The instant claims requirement that the film be used in “an air treatment device” provides no structure as to what that device is. Broadly, anything that comes in to contact with the air could be considered an “air treatment device” as the device would have an air contacting surface which would interact and “treat” the contacted air. It is noted that “treatment” is undefined by the claims. Clarification of what the “device” is would be helpful as it would provide needed structure to the structure of the device being claimed, e.g. heat pump. Applicant’s ar guments are not considered persuasive.

Maintained Rejections, of Record
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thijssen et al. (US 2005/0175748).
Thijssen is directed to antimicrobial compositions in the form of a film/coating (see instant claim 18) wherein an antimicrobial substance is packaged in a covering which can be decomposed by microorganisms (see [0007]) (see instant claims 1 and 5). The film/coating is applied onto packaging materials made from polymers such as polyethylene as well as on glass and cardboard (see [0011]). As neither of these materials are metallic, they are understood to be “corrosion resistant” (see instant claim 1). The covering of the antimicrobial is defined as a “capsule” (see instant claim 1) wherein the capsule is made from a polymer such as polycaprolactone (see [0008]) (see instant claim 1). It’s noted that the polycaprolactone is degradable according Applicant’s claim 1.  Regarding the hydrophilic nature of the polycaprolactone capsule layer as required by claim 1, this would be expected for the polycaprolactone layer of Thjissen as it is identical to that being claimed. See MPEP 2112.01. The antimicrobial substance includes antibiotics such as penicillin and antifungals proteins (see [0012]) which are intended to kill molds, yeasts and bacteria (see instant claim 2).  Thus, Thijssen discloses a biodegradable capsule comprising an antimicrobial material, active against bacteria, wherein the capsule material is a polymeric material (such as polycaprolactone) capable of being biodegraded by a microorganism wherein the capsule is applied onto a corrosion resistant surface such as polyethylene, glass or cardboard. 
Regarding instant claim 5, the film composition of Thijssen would include necessarily include a plurality of capsules having antimicrobial disposed within the layers. 
Regarding the requirement that composition be “an air treatment device” is generic and broad. Claim 1 does not provide any structure other than that the “air treatment device” be a film comprising a antimicrobial capsule disposed on a substrate. Nothing in the claim specifies what the “air treatment device” is. Thus, given that the coating of Thjissen provides a surface that contacts the air, the composition of Thjissen is broadly construed as an “air treatment device,” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thijssen et al. (US 2005/0175748) in view of Horwitz et al. (US 5783561)
Thijssen is relied upon for disclosure described in the rejection of claim 1, 2 and 5 under 35 U.S.C. 102(a)(1).
Thijssen fails to teach the antimicrobial such as penicillin being effective against Arthrobacter.
Horwitz is directed to anti-gram-positive bacterial methods. It is taught that penicillin is effective at killing Staphylococcus (see claim 24). Thus, it would have obvious to modify Thijssen to inhibit Staphylococcus bacteria with their film. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 1, 2, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thijssen et al. (US 2005/0175748) in view of Chung et al. (US 2015/0086623).
Thijssen is relied upon for disclosure described in the rejection of claim 1, 2 and 5 under 35 U.S.C. 102(a)(1).
Thijssen fails to teach the plurality of types of capsules having different thicknesses from each other.
Chung is directed to controlled-release pharmaceutical compositions. It is taught that the pharmaceutical agent, tamsulosin, is encapsulated by controlled release polymers and that the plurality of the capsules may possess different coating layer thicknesses so as to control the release pattern of the active ingredient and maintain said release for a predetermined period of time (see [0036]). It would be expected that modifying Thijssen’s capsules such that they possessed varying coating thicknesses would have been desired as it would enable the film to have a controlled and predetermined rate of antimicrobial release. See MPEP 2143(I)(C). 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau, can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611